UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2672



MARY F. SMITH,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-94-358-2)


Argued:   July 10, 1996                    Decided:   July 29, 1996


Before WILKINS and LUTTIG, Circuit Judges, and G. ROSS ANDERSON,
JR., United States District Judge for the District of South Caro-
lina, sitting by designation.

Affirmed by unpublished per curiam opinion.


ARGUED: Tomi White Bryan, TOMI BRYAN & ASSOCIATES, Greensboro,
North Carolina, for Appellant. Malinda Caroline Hamann, Assistant
Regional Counsel, Office of General Counsel, Region IV, SOCIAL
SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee. ON BRIEF:
Lisa W. Bullard, TOMI BRYAN & ASSOCIATES, Greensboro, North Caro-
lina, for Appellant. Frank W. Hunger, Assistant Attorney General,
Walter C. Holton, United States Attorney, Mack A. Davis, Acting
Chief Counsel, Region IV, Mary Ann Sloan, Principal Regional Coun-
sel, Social Security Disability Litigation, Haila Naomi Kleinman,
Supervisory Assistant Regional Counsel, Office of General Counsel,
Region IV, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant, Mary F. Smith, seeks review of the Secretary of

Health and Human Service's final decision denying her claim for a

period of disability, disability insurance benefits, supplemental

security income, and widow's insurance benefits. Smith's treating

physician, Dr. George R. Kilpatrick, found Smith to be disabled.
The Administrative Law Judge considered the medical evidence,

including the examinations by Dr. Kilpatrick and a second doctor,

Dr. Lawrence S. Slotnick, as well as Smith's testimony. Based upon

this evidence, the Administrative Law Judge determined that Smith
is not entitled to disability benefits because her condition allows

her to perform "light level work," and therefore that she is able

to perform her previous work as a pill inspector and small parts

inspector.    The Appeals Council denied Smith's request to review

the decision of the Administrative Law Judge.   Smith moved in the

district court for judgment reversing the decision of the Secre-
tary.   The district court, upon Recommendation from the United

States Magistrate Judge, denied Smith's motion and granted defen-

dant's motion for judgment on the pleadings.

     We have read the briefs, heard oral argument, and thoroughly

considered the parties' contentions.   We conclude that the Admin-

istrative Law Judge's determination is supported by substantial

evidence and therefore affirm the holding of the district court.




                                                          AFFIRMED

                                 3